133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria Victoria Santiaguel LAUDATO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 96-70809, Axn-fvv-ewy.
United States Court of Appeals, Ninth Circuit.
Argued and submitted Dec. 4, 1997.Decided Dec. 31, 1997.

1
Petition for Review of an Order of the Board of Immigration Appeals.


2
Before:  SCHROEDER and KOZINSKI, Circuit Judges, and WHYTE,** District Judge.


3
MEMORANDUM*


4
The New People's Army's (NPA) threats against Laudato are insufficient to establish a claim for asylum or withholding of deportation based on persecution or a well-founded fear of persecution on account of Laudato's political opinion.  8 U.S.C. § 1101(a)(42)(A).  That Laudato was forced to provide supplies to the NPA and that she felt pressure to join the organization do not establish persecution on account of political opinion.  See Sangha v. INS, 103 F.3d 1482, 1490 (9th Cir.1997) (applicant must show that persecution was "because of" her political opinion);  INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992) (group's attempt to recruit victim into, or to extort support for, its cause does not by itself establish causal connection with victim's political opinion).  Further, the record does not suggest that Laudato was threatened into avoiding political rallies, only that she ceased her activities at or about the same time that the NPA sought her assistance.  The BIA found no evidence that the NPA singled out Laudato because of her political opinion or that it precluded her from exercising that opinion.  Instead the NPA's actions seem solely grounded in a desire to further its insurrection.  The evidence does not compel an alternative conclusion.  See Elias-Zacarias, 502 U.S. at 481 n. 1.


5
AFFIRMED.



**
 The Honorable Ronald M. Whyte, Northern District of California, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3